Exhibit 99.1 Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. REPORTS SECOND QUARTER, SIX-MONTH 2 Costa Mesa, Calif.–July 24, 2012–Ceradyne, Inc. (NASDAQ: CRDN) reported financial results for the second quarter and six months ended June 30, 2012. Sales for the second quarter 2012 were $130.6 million, compared with $145.4 million in the second quarter 2011.Net income for the second quarter 2012 decreased to $6.8 million, or $0.28 per fully diluted share, compared to a net income of $19.1 million, or $0.76 per fully diluted share in the second quarter 2011. Fully diluted average shares outstanding for the second quarter 2012 were 24,307,290 compared to 25,223,757 in the same period in 2011. Gross profit margin was 28.1% of net sales in the second quarter 2012, compared to 36.4% in the same period in 2011. The provision for income taxes was 40.1% in the second quarter 2012, compared to a provision for income taxes of 34.8% in the same period in 2011. Sales for the six months ended June 30, 2012 were $237.0 million, compared with $295.5 million in the same period last year. Net income for the six months ended June 30, 2012 was $10.6 million, or $0.44 per fully diluted share, on 24,300,045 shares, compared to net income of $42.7 million, or $1.70 per fully diluted share on 25,171,897 shares in the prior year period. Gross profit margin was 27.8% of net sales in the six months ended June 30, 2012 compared to 37.6% in the same period in 2011. The provision for income taxes was 39.0% in the six months ended June 30, 2012, compared to a provision for income taxes of 33.4% in the same period in 2011. New orders for the three months ended June 30, 2012 were $79.4 million, compared to $108.8 million for the same period last year. For the six months ended June 30, 2012, new orders were $160.2 million, compared to $340.5 million for the comparable period last year. Total backlog as of June 30, 2012 was $208.8 million, compared to total backlog at June 30, 2011 of $230.8 million. Total cash, cash equivalents and short-term investments decreased to $268.1 million at June 30, 2012 compared to $275.0 million at December 31, 2011. Joel P. Moskowitz, Ceradyne president, chairman and chief executive officer, commented: “Although we are encouraged by the sequential increase in earnings from Q1’s $0.16 per share to Q2’s $0.28 per share, we continue to have short-term concerns regarding the anticipated solar rebound, its timing and the reduced gross profit margins we foresee. In the second quarter alone, operating losses from our solar crucible business, which twelve months ago had the highest gross profit margin in the Company, reduced our fully diluted earnings per share by $0.14. “Without improved shipment levels in solar and defense, our second half 2012 operating results will likely be similar or somewhat greater than our first half 2012. “Although the demand for photovoltaic solar energy, as measured by solar installations, increased 21% from 2010 to 2011 and is anticipated to have a more modest growth in 2012, our Chinese customers continue to have excess capacity and high levels of inventory, which have yet to be reduced to levels justified by demand. However, we continue to see increased solar use in China, the United States, India and other Asian countries offset to some degree by reduced European demand. However, the macro outlook for the solar business is very positive, primarily due to reduced costs resulting in “grid parity” even with reduced or no government subsidies. “Our strategy will be to reduce costs primarily through technology and automation and to continue certain discussions with our Chinese customers to result in closer, long-term relationships.” Mr. Moskowitz further commented: “The large (approximately $170 million) Enhanced Combat Helmet (ECH) award has been delayed due to technical issues which are being addressed by our staff. We anticipate that with certain tooling adjustments, we will be in volume production in Q3 this year.” Mr. Moskowitz discussed his recent visit to our ESK Ceramics subsidiary’s operation in Kempten, Germany to celebrate its 90th year since their founding in 1922. Mr. Moskowitz stated, “The progress in our new product pipeline is excellent. I saw the largest component Ceradyne has ever made, a 10 meter long PetroCeram® ceramic sand screen for installation in Bolivia in Q3 as well as a stream of oil and gas opportunities. I reviewed with Dr. Christoph Lesniak, ESK’s Chief Technology Officer, our technology innovation advances in (patented) ceramic microreactors for next generation pharmaceutical production and (patented) diamond coated steel wires for slicing semiconductor and solar silicon wafers. The progress in polymer filled (with boron nitride ceramics) components for use as lithium ion battery casings and light emitting diode (LED) heat sinks is excellent. “These are some of the products of the future which we believe will provide the basis for our diversification strategy and profitable future growth.” Mr. Moskowitz concluded: “Our significant new product pipeline and strong balance sheet bode well for the future. However, as always, management will focus on both short-term and long-term results, with increasing emphasis on our solar crucible operation.” Conference Call and Webcast Information Ceradyne will host a conference call today at 8:00 a.m. PDT (11:00 a.m. EDT) to review the financial results for the second quarter ended June 30, 2012. To participate in the teleconference, please call toll free 800-946-0716 (or 719-457-2630 for international callers) approximately 10 minutes prior to the above start time and provide Passcode 9434924. Investors or other interested parties may listen to the teleconference live via the Internet at www.ceradyne.com or www.earnings.com. These web sites will also host an archive of the teleconference. A telephone playback will be available beginning at 12:00 p.m. PDT on July 24th through 12:00 p.m. PDT on July 26th. The playback can be accessed by calling 888-203-1112 (or 719-457-0820 for international callers) and providing Passcode 9434924. Information about Ceradyne, Inc. Ceradyne develops, manufactures and markets advanced technical ceramic products and components for defense, industrial, energy, automotive/diesel and commercial applications. In many high performance applications, products made of advanced technical ceramics meet specifications that similar products made of metals, plastics or traditional ceramics cannot achieve. Advanced technical ceramics can withstand extremely high temperatures, combine hardness with light weight, are highly resistant to corrosion and wear, and often have excellent electrical capabilities, special electronic properties and low friction characteristics. Additional information can be found at the Company’s web site: www.ceradyne.com. Except for the historical information contained herein, this press release contains forward-looking statements regarding future events and the future performance of Ceradyne that involve risks and uncertainties that could cause actual results to differ materially from those projected. Words such as "anticipates," "believes," "plans," "expects," "intends," "future," and similar expressions are intended to identify forward-looking statements. These risks and uncertainties are described in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011, and its quarterly Reports on Form 10-Q, as filed with the U.S. Securities and Exchange Commission. Readers are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date thereof. -more- CERADYNE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) NET SALES $ COST OF GOODS SOLD Gross profit OPERATING EXPENSES Selling, general and administrative Research and development Restructuring - plant closure and severance - - - Acquisition related charges INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) Miscellaneous ) INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ BASIC INCOME PER SHARE $ DILUTED INCOME PER SHARE $ WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC DILUTED CERADYNE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) June 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts of $2,789 and $1,547 at June 30, 2012 and December 31, 2011, respectively Other receivables Inventories Production tooling, net Prepaid expenses and other Deferred tax asset TOTAL CURRENT ASSETS PROPERTY, PLANTAND EQUIPMENT, net LONG TERM INVESTMENTS INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Income taxes payable Short-term debt TOTAL CURRENT LIABILITIES EMPLOYEE BENEFITS OTHER LONG TERM LIABILITIES DEFERRED TAX LIABILITY TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 13) SHAREHOLDERS’ EQUITY Common stock, $0.01 par value, 100,000,000 authorized, 24,179,414 and 24,175,051 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ CERADYNE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ ADJUSTMENTS TO RECONCILE NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization Amortization of bond premium Non cash interest expense on convertible debt Deferred income taxes ) Stock compensation (Gain) loss on marketable securities ) (Gain) loss on equipment disposal ) Change in operating assets and liabilities (net of effect of businesses acquired): Accounts receivable, net ) Other receivables Inventories ) ) Production tooling, net ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Income taxes payable Other long term liability Employee benefits NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Cash paid for acquisitions - ) Cash paid for other investments ) - Proceeds from sale of equipment 42 NET CASH USED IN INVESTING ACTIVITIES: ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of stock due to exercise of options Excess tax benefit due to exercise of stock options Common stock cash dividends paid ) - Shares repurchased ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ CERADYNE, INC. SEGMENT FINANCIAL INFORMATION (Amounts in thousands) The financial information for all segments is presented below (in thousands): Three Months Ended June 30, Six Months Ended June 30, Revenue from External Customers Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Inter-segment elimination ) Total $ Depreciation and Amortization Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Total $ Segment Income (Loss) from Operations and Income Before Provision for Income Taxes Advanced Ceramic Operations $ ESK Ceramics Thermo Materials ) ) Boron Inter-segment elimination ) Income from Operations Other Income (Expense) Income before Provision for Income Taxes $ Segment Assets Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Total $ Expenditures for Property, Plant & Equipment Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Total $ CERADYNE, INC. MARKET APPLICATION INFORMATION (Dollar amounts in millions) We categorize our products into five market applications. The tables below show our sales by market application and the percentage contribution to our total sales of each market application in the different time periods. Sales by Market Application (in millions): Three Months Ended June 30, Six Months Ended June 30, Change Change Defense $ $ %) $ $ %) Industrial %) %) Energy %) %) Automotive/Diesel %) %) Commercial % % Total $ $ %) $ $ %) Percentage Contribution: Three Months Ended June 30, Six Months Ended June 30, Defense % Industrial Energy Automotive/Diesel Commercial Total % ##
